DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are persuasive only in part.
First, the objection to claim 1 is overcome by applicant’s amendment , and is therefore withdrawn.  However, no amendment to claim 11 is seen by the examiner in this respect; accordingly, the objection to claim 11 is repeated below.
Second, while certain issues regarding the rejections under 35 U.S.C. 112(a) and 112(b) have been resolved through applicant’s amendments, overcoming the rejections, other issues remain (and/or are introduced) after applicant’s amendments, which are dealt with herein below.  Accordingly, applicant’s arguments are only partly persuasive in this respect.
Claim (Specification) Objections
Regarding claim 1, the examiner suggests but does not require that “generate at least an inconsistency data” in line 34 be changed to “generate at least one inconsistency data” to provide more precise antecedent basis for the subsequent recitations of the inconsistency data.  Regardless of whether applicant makes the change, the examiner understands the recitation of the “at least an inconsistency data” in line 34 to provide the antecedent basis for the recitations of “the at least one inconsistency data” later in the claim.
Claim 11 is objected to because of the following informalities:  in claim 11, lines 41 and 42, “inconsistency datums” is apparently grammatically incorrect (e.g., when datum is used in the sense of a single piece of information, or fact[1]), and should apparently read, “inconsistency datum”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 to 8, 10 to 12, 14 to 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, applicant has not described, in sufficient detail, by what algorithm2, or by what steps or procedure3, the actuator model generated the performance datum for the at least a flight component of a plurality of flight components as a function of the at least an aircraft command.4  Therefore, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the actuator model, as claimed, but has only described a desired result.
For example, applicant describes this at paragraphs [0015] and [0016]:
“Actuator model 108 may include a mathematical model of the dynamics of each of the plurality of flight components.  Actuator model 108 may perform and/or implement analysis utilizing fluid mechanics. In an embodiment and without limitation, actuator 108 may perform and/or implement computational flow dynamic (CFD) analysis wherein one or more computing devices simulate the flow of a fluid comprising adjustable parameters and the resultant forces and torques on each of the plurality of bodies present in simulation. For the purposes of this disclosure, CFD analysis may include any computer analysis including physics-based simulation of fluid flows over solid bodies. . . . .  Actuator model 108 may be a separate model than the hereinbelow described plant model as it simplifies the plant model for the herein disclosed reasons, at least."

“With continued reference to FIG. 1, actuator model 108 is configured to generate performance datum 112 for the plurality of flight components as a function of the at least an aircraft command. A "performance datum", for the purposes of this disclosure, is a mathematical datum or set of data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance. Performance datum 112 may be represented by one or more numbers, values, matrices, vectors, mathematical expressions, or the like for use in one or more components of system 100. Performance datum 112 may be an electrical signal capable of use by one or more components of system 100. Performance datum 112 may be an analog or digital signal.”

However, the general statement that the actuator model is configured to generate “performance datum” for the plurality of flight components and may utilize, implement, or perform e.g., conventional fluid mechanics or CFD as a tool does not evidence to those skilled in the art that applicant possessed an actuator model that utilized, etc. e.g., fluid mechanics or CFD to generate the full scope of performance datum claimed, for example with one performance datum apparently (?) being possibly generated for individual flight components of a plurality of flight components, but merely points to a desired result, and no algorithm or steps/procedure for generating any/all possible5 “performance datum[s]”6 (commensurate with the scope claimed, e.g., for any/all individual flight components) as “a function of the at least an aircraft command” has been described by applicant, and the examiner thus believes that applicant has thus not demonstrated, to those skilled in the art, possession of the (full scope7 of the) invention.
Regarding claim 1, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the plant model generated the predictive datum for the at least one flight component as a function of the performance datum.8  Moreover, regarding claim 11, applicant has not described by what algorithm, or by what steps or procedure, the plant model generated the predictive datum for the at least one flight component of the plurality of flight components as a function of the performance datum.  Therefore, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the actuator model, as claimed.
For example, applicant describes this at paragraph [0021] and [0023]:
“With continued reference to FIG. 1, motion observer 100 includes plant model 120 configured to generate a predictive datum 124 for the plurality of flight components as a function of the actuator model 108 and the performance datum 112.”

“A "predictive datum", for the purposes of this disclosure, is one or more elements of data representing the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum. Predictive datum 124 may be one or more vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum. Predictive datum 124 may include, be correlated with, or be the data presenting movement, velocities, or torques on the rigid body after application of fluid flows. Predictive datum 124 may be generated as a function of angle of attack (AoA). "Angle of attack", for the purposes of this disclosure, is the relative angle between a reference line on a body (herein the rigid body), and the vector representing the relative motion between the body and the fluid through which it is moving. In other words, angle of attack, is the angle between the body's reference line and the oncoming flow. The reference line may include the farthest two points on the rigid body such that the line approximates the length of the rigid body. In the context or airfoils, the reference line may be the chord line, which connects the leading edge and the trailing edge of the airfoil. Plant model 120 may be configured to generate predictive datum 124 as a function of a signal from at least a flight component.”

However, no details are apparently provided as to by what algorithm, or by what steps or procedure, the performance datum 112, as claimed, was used by the plant model 120 in order to generate a predictive datum (for each of the plurality of flight components) as a function of the actuator model and/or the performance datum.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, but is merely describing a desired result.
Regarding claims 1 and 11, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, the plant model 120 generated the predictive datum by “applying computational fluid dynamics to each flight component of the plurality of flight components”.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention.
In particular, applicant teaches this at paragraphs [0021] to [0023]:
“. . . Plant model 120 includes a mathematical model of the torque produced on the electric aircraft when computational fluid dynamics are applied to the plurality of flight components. . . .”

“. . . [P]lant model 120 may include a Newton Euler computational flow dynamic model (CFD). A Newton Euler CFD may include a model in which a plurality of flows may be simulated over a plurality of flight components over the entire range of motion of the flight components and the resultant torques and forces generated therefrom may be modeled. CFD analysis may be the same or similar to CFD analysis described in this disclosure with regard to actuator model 108. Flight components used in a Newton Euler CFD may be any of the flight components as described in this disclosure, including but not limited to, actuators, control surfaces, geometries related to an aircraft, and the like, among others. The "flows" for the purposes of this disclosure, is the flow of a liquid or gas over a physical body with a volume. Flows may include any fluid with the necessary viscosity to flow over a solid body. Flow may include inviscid flow, turbulent flow, incompressible flow, compressible flow, and laminar flow, among others. CFD analysis may also include and/or model resultant torques and forces on an aircraft in one or more orientations with respect to flow. . . .”

“. . . A ‘predictive datum’, for the purposes of this disclosure, is one or more elements of data representing the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum. Predictive datum 124 may be one or more vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum. Predictive datum 124 may include, be correlated with, or be the data presenting movement, velocities, or torques on the rigid body after application of fluid flows. . . .”

However, applicant has not described, in sufficient detail, the algorithms or steps/procedures by which any/all predictive “datum[s]” (commensurate with the scope claimed) were generated by the plant model for the at least one flight component by applying computational fluid dynamics to the at least one flight component.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention, but has merely described a desired result.
Regarding claims 1 and 11, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, he received the predictive datum for the at least one flight component and the measured state datum for the at least one actual flight components, compared the predictive datum for the at least one flight component with the measured state datum for the at least one actual flight component, and generated at least an inconsistency data as a function of the comparing.  No such operations for individual flight components and individual actual flight components are apparently described in the description.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the) invention.
Regarding claims 1 and 11, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, he transmitted the at least one inconsistency datum to the at least one flight component.  No such operations for the at least one inconsistency datum are apparently (clearly) described in the description, with only the possibility (“may”) of transmission of a single inconsistency datum to the plurality of flight components apparently being described only in passing with no actual details or purpose or use described, in the specification, at paragraphs [0030] and [0041].9  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the now claimed) invention.
Regarding claims 1 and 11, applicant has not described, in sufficient detail, by what algorithm, or by what steps or procedure, he adjusted, preemptively, a subsequent predictive datum of the plant model, as a function of the at least one inconsistency datum, to improve prediction of actual aircraft behavior.  See e.g., paragraph [0028] that unclearly describes this result, “Controller 140 generates inconsistency datum 144 such that the inconsistency datum 144 on the subsequent control loop can be an input to plant model 120 and preemptively adjust predicted [sic] datum 124 as to more accurately predict aircraft behavior.”  No details of how (the at least) one inconsistency datum 144 might perhaps be usable to adjust a predictive state datum 124 are disclosed.  Rather, applicant has apparently only described a desired result.  Accordingly, the examiner thus believes that applicant has not demonstrated, to those skilled in the art, possession of the (full scope of the now claimed) invention.
Claims 1, 2, 4 to 8, 10 to 12, 14 to 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, and in claim 11, line 8, and throughout the claims, “[a] performance datum” is unclear from the teachings of the specification in that it is unclear and not reasonably certain10 what would or would not constitute “performance datum”.  For example, the specification indicates at paragraph [0016] that performance datum [i.e., a single piece of data] is “a mathematical datum or set of [plural] data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance”; however, this definition is vague and otherwise unclear, such that the metes and bounds of the claim are not clear.  Also, what does “during performance” in the definition mean?  What are “other” interactions “between the plurality of flight components and the fluid flow”, and what might these other interactions possibly cover?  For example, might the other interactions be the commanded angle of attack of the (flight components of the) aircraft relative to the fluid flow?  Might the performance datum be related to data representing cavitation, icing, stalling, side slip, etc.?  Might “performance datum” be said to cover any data related to any “performance” whatsoever?
Here, the examiner merely notes that while applicant may be his own lexicographer, and may provide special definitions (e.g., for terms like “performance datum”, “predictive datum”, “measured state datum”, “inconsistency datum”, etc.) for claim terms that may differ from plain, ordinary, and/or customary meanings of the terms (MPEP 2111.01, IV.), he must do so “with reasonable clarity, deliberateness, and precision” (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).  In this application, applicant has consistently, as a form of practice, provided apparent “definitions” that include imprecise (and sometimes disjointed) webs of follow-on (permissive and/or limiting) qualifiers that may or may not be intended e.g., as broadening definition qualifiers (i.e., that might possibly [??] broaden an original definition) and/or which are simply incorrect (e.g., “Performance datum 112 may be an electrical signal capable of use by one or more components of system 100”, “A measured state datum 136 includes an inertial measurement unit”, etc.), leaving the public (and those skilled in the art) in doubt as to the meanings of the intended (special) definitions and/or possible constructions of the claim terms.
In claim 1, lines 11ff, and in claim 11, lines 8ff, “generat[e] a performance datum for at least one flight component of a plurality of flight components as a function of the at least an aircraft command” is unclear because i) it is unclear whether the “at least one flight component” is meant to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “at least one actual flight component” recited earlier in the respective claim, and ii) it is unclear whether the “plurality of flight components” is meant to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “plurality of actual flight components” recited earlier in the respective claim.
In claim 1, lines 13ff, and in claim 11, lines 10ff, “[generating] the performance datum for the at least one flight component includes a resultant torque for the at least one flight component of the plurality of flight components” is indefinite (e.g., a resultant torque defined particularly how, resulting from what, obtained particularly how from the teachings of the specification “for each flight component”, how can the performance datum [e.g., being generated] include a resultant torque, etc.?)
In claim 1, line 17, and in claim 11, line 15, and throughout the claims, “[a] predictive datum” is unclear from the teachings of the specification.11  For example, what does it mean that a “predictive datum” (singular) is “one or more elements [plural] of data representing the reaction of the rigid body representing the electric aircraft based on the actuator model and performance datum” as in paragraph [0023] of the specification?  What is the “reaction” of the rigid body, from the teachings of the specification?
In claim 1, lines 17 to 19, and in claim 11, lines 15 to 17, it is unclear from the teachings of the specification how the “predictive datum” is generated (e.g., at the plant model) for the at least one flight component “as a function of [] the performance datum”.
In claim 1, lines 19ff and in claim 11, lines 17ff, “wherein generating the predictive datum for the at least one flight component includes applying computational fluid dynamics to the at least one flight component” is indefinite from the teachings of the specification.  For example, are these modeled flight components or actual flight components, how is/are “computational fluid dynamics” somehow “appl[ied]” to the at least one (e.g., modeled or actual) flight component from the teachings of the specification, etc.?
In claim 1, lines 24ff, and in claim 11, lines 21ff, “a measured state datum for the at least one actual flight component [of the plurality of actual flight components]” is indefinite from the teachings of the specification that does not apparently imply that a singular flight component (or plural flight components) has or might have its own “measured state datum”, and what such an component-level measured state datum might be, but rather implies (i.e., indefinitely; see e.g., paragraph [0027]) that the aircraft as a whole has a (single?) measured state datum.12  For example, the “measured state datum” is described as characterizing “the actual behavior of the aircraft” at paragraph [0028], and is not apparently associated with any individual flight components.
In claim 1, lines 29ff, and in claim 11, lines 23ff, it is unclear what is meant that a controller somehow receives a predictive datum for the at least one flight component and a measured state datum for the at least one actual flight component, when the specification does not apparently provide any details of how a predictive datum might possibly be generated (e.g., individually?) for an individual (e.g., “one”) flight component13, and apparently refers to no “measured state datum” that is for an individual flight component.
In claim 1, lines 31ff, and in claim 11, lines 26ff, it is unclear what is meant by the controller somehow comparing the predictive datum for the individual flight component with the measured state datum for the individual actual flight component, when the specification apparently does not describe any comparing on a flight component-for-actual flight component basis.
In claim 1, lines 34ff, and in claim 11, lines 29ff, “generat[e] at least an inconsistency datum, as a function of the comparing, wherein the at least an inconsistency datum comprises a difference between the predictive datum and the measured state datum” is indefinite from the teachings of the specification14, because i) the specification does not clarify with reasonable certainty what (at least an/one) “inconsistency datum” is, and ii) it is unclear what “a difference between the predictive state datum and the measured state datum” is referring to, since a) the “predictive datum” is unclear in the claim.  In this respect, “inconsistency datum” is unclear throughout the claims.
In claim 1, lines 44ff, and in claim 11, lines 40ff, “adjust[], preemptively, a subsequent predictive datum of the plant model, as a function of the at least one inconsistency datum, to improve prediction of actual aircraft behavior” is fully indefinite from the teachings of the specification (e.g., how is a subsequent predictive datum “adjust[ed]” as a function of the inconsistency datum, what does it mean “to improve prediction of actual aircraft behavior”, e.g., from what baseline, etc.?)
In claim 6, lines 2ff, and in claim 16, lines 2ff, “torque produced by the at least a flight component when fluid mechanics are applied to the at least a flight component” is unclear because it is unclear what this torque is intended to represent and how it is produced by the fluid mechanics[15] being applied, and it is unclear whether the flight component is a modeled or actual flight component.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Freiheit (11,358,730) reveals an eVTOL aircraft with a motion observer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 da·tum  (dā′təm, dăt′əm, dä′təm) n.
        1. pl. da·ta (-tə) A fact or proposition used to draw a conclusion or make a decision. See Usage Note at data.
        2. pl. da·tums A point, line, or surface used as a reference, as in surveying, mapping, or geology.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 2 April 2022.]
        
        datum (ˈdeɪtəm; ˈdɑːtəm) n, pl -ta (-tə)
        1. (Communications & Information) a single piece of information; fact
        2. (Logic) a proposition taken for granted, often in order to construct some theoretical framework upon it; a given. See also sense datum
        [From:  Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Retrieved 2 April 2022.]
        2 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        3 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        4 Here, the examiner assumes that applicant’s “actuator model 108” is not a prior art actuator model, for example, because it is not represented in the disclosure as a prior art actuator model and because the examiner knows of no prior art “actuator model” that can receive an aircraft command and generate, “mathematical datum or set of data that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow in order to predict the behavior of the flight components during performance” (paragraph [0016] of the specification), whatever that might cover.
        5 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        6 The examiner understands that “datums” is improper English for the manner in which datum is being used in the specification as a single piece of information, with the correct pluralization of “datum” in the specification-sense being data.  The examiner only uses “datum[s]” e.g., in order to be able to quote claim language while referring to a plural form of the word.
        7 See also page 62 of the aforementioned Federal Register Notice, “It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved [by applicant] to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83."
        8 Here, the examiner assumes that applicant’s “plant model 120” is not a prior art plant model, for example, because it is not represented in the disclosure as a prior art plant model and because the examiner knows of no prior art “plant model” that receives a “performance datum” that presents the resultant forces, torques, or other interactions between the plurality of flight components and the fluid flow and can generate predictive datum (apparently defined in part as elements of data, such as vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum, and that represent the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum) based on the so-defined “performance datum”.
        9 Quoting paragraph [0030], “Controller 140 may include circuitry, components, or combinations thereof configured to transmit inconsistency datum 144 or other data not herein disclosed to the plurality of flight components communicatively connected to the aircraft.”  Quoting paragraph [0041], “The inconsistency datum 144 may be transmitted to the plurality of flight components. The plurality of flight components may be any flight components as described herein.”
        10 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        11 For example, paragraph [0023] teaches this, “A ‘predictive datum’, for the purposes of this disclosure, is one or more elements of data representing the reaction of the rigid body representing an electric aircraft based on the actuator model and performance datum. Predictive datum 124 may be one or more vectors, coordinates, torques, forces, moments, or the like that represent the predicted movement or position of the rigid body subject to the model fluid dynamics as a function of the performance datum. Predictive datum 124 may include, be correlated with, or be the data presenting movement, velocities, or torques on the rigid body after application of fluid flows. Predictive datum 124 may be generated as a function of angle of attack (AoA).”  However, it is unclear e.g., from this teaching and the combined teachings of the specification, what would or would not constitute a “predictive datum”, such that the metes and bounds of the claim(s) is/are unclear.
        12 See e.g., paragraph [0027] which indicates, “With continued reference to FIG. 1, motion observer 100 includes at least a sensor 132 communicatively connected to the aircraft, the at least a sensor 132 configured to detect a measured state datum 136. A ‘measured state datum’, for the purposes of this disclosure, is one or more elements of data representing the actual motion/forces/moments/torques acting on the aircraft in the real world as a function of the at least an aircraft command 104. A measured state datum 136 includes an inertial measurement unit [sic]. . . .”  (The remainder of the paragraph simply adds more uncertainty as to what a measured state datum might, in fact, be.)
        13 See e.g., paragraph [0023], “Plant model 120 may be configured to generate predictive datum 124 as a function of a signal from at least a flight component.”  See e.g., paragraph [0036], “The plant mode 120 may be configured to generate the predictive datum 124 as a function of a signal from at least a flight component or any other component control input as described herein.”  See also paragraphs [0003], [0021], 
        14 The specification teaches this at paragraph [0028], “Controller 140 generates, as a function of the comparing, generate [sic] inconsistency datum 144 wherein inconsistency datum 144 includes a mathematical function to compensate for the difference between the predictive state datum 124 and the measured state datum 136. Controller 140 is configured to compensate for the difference between predictive datum 124, which is the prediction of the behavior of the aircraft and the actual behavior of the aircraft as characterized by measured state datum 136. Controller 140 generates inconsistency datum 144 such that the inconsistency datum 144 on the subsequent control loop can be an input to plant model 120 and preemptively adjust predicted datum 124 as to more accurately predict aircraft behavior.”
        15 From Wikipedia, “Fluid mechanics is the branch of physics concerned with the mechanics of fluids (liquids, gases, and plasmas) and the forces on them.  It has applications in a wide range of disciplines, including mechanical, civil, chemical and biomedical engineering, geophysics, oceanography, meteorology, astrophysics, and biology.”